Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2008/0099559 A1) in view of Shi et al. (US 2011/0048756 A1) and Arshad et al. (US 2010/0177487 A1).
Regarding claims 1, 12, and 15, Lo teaches an internal face and an external face (Fig. 2A, Fig. 2B); a receiving recess formed on the internal face (41); a memory card connector within the receiving recess and attached to the internal face (30); and at least one electrically conductive track, each of which forms a conductive path that extends over the internal face (31, 32), , wherein: when a smartcard having a chip is inserted into the receiving recess, a connection is made between the chip and the memory card connector (Fig. 2A), and signals may be communicated from the chip through the memory card connector and the at least one electrically conductive track (abstract).

Shi teaches an internal face (base) and an external face (cover) (210, 230), wherein the internal face and the external face form opposing sides of the monobloc memory card reader body (top and bottom); conductive paths extending through the internal and external faces through at least one via (214 extends through the cover, through connector 222, and then through the base at 238), and over the external face (Fig. 2); and the at least one conductive track forms a protective mesh for the memory card connector [0029].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the conductive paths as taught in Shi because it allows for protection of sensitive data by preventing tampering with the internal components (paragraph 0006 of Shi).
Arshad teaches a memory card reader body (Fig. 1) comprising internal and external faces and a receiving recess, wherein when a smartcard having a chip is inserted into the receiving recess, an electrical connection is made between the chip and the memory card connector such that signals may be communicated [0052]; and wherein when a smartcard having a chip is inserted into a receiving recess formed on the internal face, an electrical connection is made between the chip and the memory card connector, and signals may be communicated from the chip through the electrical connection and the at least one electrically conductive track [0052].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the configuration taught by Arshad because it allows the card to easily and securely be inserted and communicated with in the device.
Regarding claim 2, Lo teaches comprising at least one electrically conductive track of an active-signal-conducting type, each extremity of which is terminated by a connection pin situated on the internal face (Fig. 1A), said electrically conductive track of an active-signal-conducting type extending 
Regarding claim 3, Lo teaches furthermore comprising at least one electrically conductive track of a ground type, each extremity of which is terminated by a connection pin situated on the internal face, said at least one electrically conductive track of a ground type extending from the internal face to the external face through a third electrically conductive through hole and from the external face of the internal face through a fourth electrically conductive through hole (ground line, paragraph 0031).
Regarding claim 6, Lo teaches comprising a protective cover mounted on the external face (Fig. 4).
Regarding claim 8, Lo teaches wherein said internal face and/or said external face has at least one area in relief on which said at least one electrically conductive track extends (Fig. 2A, Fig. 2B).
Regarding claim 9, Lo teaches wherein said at least one electrically conductive track takes the form of a loop having a determined geometrical shape (Fig. 3).
Regarding claim 10, Lo teaches a memory card reader comprising the reader body according to claim 1 (abstract).
Regarding claim 11, Lo teaches a terminal comprising the memory card reader according to claim 10 (abstract).
Regarding claims 13 and 14, Lo further lacks the conductive tracks including a pair of ends.
Shi teaches wherein each of the at least one electrically conductive track includes a pair of ends (508), each of which terminates at a contact pin (214, Fig. 6), wherein the memory card connector is connected to at least one of the contact pins (222).
.
Claims 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo as modified by Shi and Arshad and further in view of Wang et al. (US 7174628 B1).
Regarding claims 4, 5, and 7, Lo lacks the details of the thermoplastic and glue.
Wang teaches wherein the external face is covered with a thermosetting resin (Col. 2 Line 18), wherein the external face is covered with a thermoplastic resin (Col. 2 Line 18), and wherein said protective cover is sealed to the external face by a thermosetting glue or cyanoacrylate glue (thermoplastic acts as glue, col. 2 Lines 1-30).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the features discussed by Wang because it provides a cheap and durable way to construct the housing, and can easily be integrated into existing manufacturing infrastructure.
Response to Arguments
Applicant's arguments filed 8/27/21 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that the faces of Shi cannot be considered as being opposing faces of a same and monobloc body. The term “monobloc” must be given its broadest reasonable interpretation. Applicant argues that the body of Shi is not “monobloc” because it is composed of two distinct elements (cover and base). However, when these components are combined into the final device, they form what appears to be a single, unified block. Therefore, this device of Shi is considered a “monobloc” card reader. Further, applicant argues that Shi does not teach the vias. However, as above with the term “monobloc”, the term “via” must be given its broadest reasonable interpretation. In Shi, there is an internal wiring layer 212 that extends through the cover circuit by way of electrical contact 214, and through connector 222. In the base circuit board, there is another inner wiring layer that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876